DETAILED ACTION

Drawings
The drawings were received on 06/03/2021. These drawings are acceptable.


Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “the at least one blank sub-pixel being arranged in the illuminating sub-pixels of the display film layer, the fingerprint identification film layer comprising at least one second fingerprint identification pattern; and wherein an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “the at least one blank sub-pixel being arranged in the illuminating sub-pixels of the display film layer, the fingerprint identification film layer comprising at least one second fingerprint identification pattern; and wherein an orthographic projection of the second fingerprint identification pattern on the touch film layer overlaps with an orthographic projection of the blank sub-pixel on the touch film layer”; in combination with all other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623